UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 DEFENDERS OF WILDLIFE, et ai.,                 )
                                                )
               Plaintiffs,                      )
                                                )
               v.                               )   Civil Case No. 08-0945 (RJL)
                                                )
 KENNETH L. SALAZAR, in his official )
 capacity as Secretary of the Interior, et al., )
                                                )
               De&ndanh,                        )
                                                )
 and                                            )
                                                )
 ST ATE OF WYOMING,                             )
                                                )
               Defendant-Intervenor.            )
                                                )

                             ORDER AND FINAL JUDGMENT                         f>",---
       For the reasons set forth in the Memorandum Opinion, it is this'2'day of March,
2010, hereby

        ORDERED that Plaintiffs' Motion for Summary Judgment [#24] is DENIED; it
is further

       ORDERED that Federal Defendants' Cross Motion for Summary Judgment [#27]
and Defendant-Intervenor State of Wyoming's Cross Motion for Summary Judgment
[#26] are GRANTED; and it is further

       ORDERED that judgment be entered for the defendants.

       SO ORDERED.




                                                    United States District Judge